Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 1 of 12 Page ID #:1


  1   STEPHEN ZELLER, Bar No. 265664
      Email address: szeller~econsel.com
  2   CASEY JENSEN, Bar o. 263593
      Email address: c ·ensen deconsel.com
  3   members of De ARLO & SHANLEY,
      a Professional Corporation
  4   533 S. Fremont Avenue, Ninth Floor
      Los Angeles~ California 90071-1706
  5   Telephone (L13) 488-4100
      Telecopier (213) 488-4180
  6

  7   ATTORNEYS FOR PLAINTIFFS, CARPENTERS SOUTHWEST
      ADMINISTRATIVE CORPORATION and BOARD OF TRUSTEES
  8   FOR THE CARPENTERS SOUTHWEST TRUSTS
  9                          UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11
    CARPENTERS SOUTHWEST                             CASE NO.
 12 ADMINISTRATIVE CORPORATION,
    a California non:profit collloration; and        COMPLAINT FOR:
 13 BOARD OF TRUSTEES FOR THE
    CARPENTERS SOUTHWEST TRUSTS,                      1. DAMAGES FOR FAILURE TO
                                                         PAY FRINGE BENEFIT
 14                                                      CONTRIBUTIONS AS TO
                         Plaintiffs,                     SOUTH COAST CONCRETE,
 15                                                      INC~ a dissolved coro_prati~.p~
    v.                                                   and uANIEL JOSEPH HOw r..S
 16                                                      aka DAN HOWES, an individual
    SOUTH COAST CONCRETE, INC.,                          shareholder;
 17 a dissolved C9_J:)!oration; DANIEL
    JOSEPH HOWES 2 also known as DAN                 2. INJUNCTIVE RELIEF AS TO
 18 HOWES, an indivtdual; and DOES 1                    SOUTH COAST CONCRETE,
                                                        INC~ a dissolved coro_prationi..
    through 10, inclusive,                              and uANIEL JOSEPH HOWr..S
 19                                                     aka DAN HOWES, an individual;
                         Defendants.
 20                                                  3. SPECIFIC PERFORMANCE TO
                                                        CONDUCT AN AUDIT AS TO
 21                                                     SOUTH COAST CONCRETE,
                                                        INC~ a dissolved coro_prati~.p~
 22                                                     and uANIEL JOSEPH HOw r..S
                                                        aka DAN HOWES, an individual
 23                                     JURISDICTION
 24      1.    This is a civil action to recover fringe benefit contributions, alter ego,
 25   injunctive relief to compel proper reporting and payment of contributions owed and
 26   specific performance to conduct an audit. This action arises and jurisdiction of the
 27   court is founded on section 30 1 of the Labor-Management Relations Act of 1947, as
 28   amended ("LMRA"), 29 U.S.C. § 185a, and sections 502 and 515 ofthe Employee
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 2 of 12 Page ID #:2


     1 Retirement Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. § 1132
     2 and 1145.
     3                             FIRST CLAIM FOR RELIEF
     4                     (DAMAGES FOR FAILURE TO PAY FRINGE
     5                  BENEFIT CONTRIBUTIONS AS TO SOUTH COAST
     6                 CONCRETE, INC., a dissolved corporation; and DANIEL
     7                   JOSEPH HOWES, aka DAN HOWES, an individual
     8                        shareholder; and DOES 1 THROUGH 10)
     9                               PARTIES AND OTHERS
 10         2.    CARPENTERS SOUTHWEST ADMINISTRATIVE CORPORATION, a
 11 California non-profit corporation ("CSAC") is a non-profit corporation duly
 12 organized and existing under and by virtue of the laws of the State of California.
 13 CSAC's principal place of business is in the County of Los Angeles, State of
 14      California.
 15         3.    At all relevant times herein, the BOARD OF TRUSTEES FOR THE
 16 CARPENTERS SOUTHWEST TRUSTS were and now are fiduciaries and are duly
 17      authorized and acting trustees of those ERISA Trust Funds defined in paragraph six.
 18         4.    CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS
 19 SOUTHWEST TRUSTS are also authorized agents to act on behalf of the remaining
 2   o   Funds and entities (defined in paragraph nine) with respect to these delinquencies.
 21 CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS SOUTHWEST
 22      TRUSTS are sometimes collectively referred to as PLAINTIFFS.
 23         5.    The true names and capacities, whether individual, corporate, associate, or
 2 4 otherwise, of defendants named herein as DOES 1 through 10, are unknown to
 25      PLAINTIFFS, who therefore sue the defendants by such fictitious names, and
 26      PLAINTIFFS will amend this complaint to show their true names and capacities
 2 7 when they have been ascertained.
 28         6.    At all relevant times, Southwest Carpenters Health and Welfare Trust,

                                                  2
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 3 of 12 Page ID #:3


  1   Southwest Carpenters Pension Trust, Southwest Carpenters Vacation Trust, and
  2   Southwest Carpenters Training Fund, were and are express trusts which exist
  3 pursuant to section 302 of the LMRA, 29 U.S.C. § 186, and multiemployer plans
  4 within the meaning of section 3 of ERISA, 29 U.S.C. §1002.

  5      7.     At all relevant times, the Construction Industry Advancement Fund of
  6 Southern California, the Residential Housing Contract Administration Trust Fund,
  7   the Contractors-Carpenters Grievance and Arbitration Trust, and the Contract
  8   Administration Trust for Carpenter-Management Relations, were and are express
  9 trusts which exist pursuant to section 302 of the LMRA, 29 U .S.C. § 186.
 1o      8.     At all relevant times, the Carpenters-Contractors Cooperation Committee
 11   ("CCCC"), was and is a non-profit California corporation which exists pursuant to
 12 section 5(b) of the Labor Management Cooperation Act of 1978, 92 Stat. 2020
 13 (1978), for the purposes set forth in section 302(c)(9) ofLMRA, 29 U.S.C. §
 14   186(c)(9).
 15      9.     CSAC is the administrator of Southwest Carpenters Health and Welfare
 16 Trust, Southwest Carpenters Pension Trust, Southwest Carpenters Vacation Trust,
 17 and Southwest Carpenters Training Fund, and assignee of the Construction Industry
 18 Advancement Fund of Southern California, the Residential Housing Contract
 19 Administration Trust Fund, the Contractors-Carpenters Grievance and Arbitration
 2 o Trust, the Contract Administration Trust for Carpenter-Management Relations, and
 21 the Carpenters-Contractors Cooperation Committee (collectively, the "PLANS"),
 2 2 and as such is a plan fiduciary within the meaning of section 3 of ERISA, 29 U .S.C.
 23   §1002.
 24      10.   The duly authorized and acting trustees or directors of each of the PLANS
 25   have also assigned to CSAC all their right, title and interest in and to any and all
 2 6 amounts due and owing to the respective PLANS by the employer as herein alleged.
 27      11.    Southwest Regional Council of Carpenters and its affiliated local unions
 2 8 ("UNIONS") affiliated with United Brotherhood of Carpenters and Joiners of

                                                 3
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 4 of 12 Page ID #:4


  1 America, are labor organizations that are a party to the collective bargaining
  2   agreements involved.
  3      12.   At all relevant times, employer, SOUTH COAST CONCRETE, INC., a
  4 dissolved corporation, and DOES 1 through 5, ("EMPLOYER") was and is a
  5 California corporation and contractor engaged in the construction industry within
  6   the jurisdiction of the relevant UNIONS.
  7      13.   SOUTH COAST CONCRETE, INC., was a California corporation and on
  8 June 28, 2018, a Certificate of Dissolution was filed with the Secretary of State.

  9 SOUTH COAST CONCRETE, INC., is now a dissolved corporation.

 1o      14.   At all relevant times, the following individual was and is an officer of
 11 EMPLOYER, as follows: DANIEL JOSEPH HOWES, aka DAN HOWES, an
 12 individual, Responsible Managing Officer, Chief Executive Officer and President;
 13 and DOES 6 through 10, ("INDIVIDUAL SHAREHOLDER").
 14      15.   PLAINTIFFS are informed and believe that defendant INDIVIDUAL
 15 SHAREHOLDER was distributed corporate assets upon dissolution of the
 16 Employer that exceeds the amount being sought in this lawsuit and its individually
 17   liable pursuant to Cal. Corp. Code §2011(a)(1)(B).
 18                            OPERATIVE ALLEGATIONS
 19      16.   On or about the date set forth thereon, EMPLOYER made, executed and
 20   delivered to the UNION, Carpenters Memorandum Agreement dated March 9, 2011
 21   ("MEMORANDUM AGREEMENT"). A true and correct copy is attached hereto,
 2 2 marked respectively as Exhibit "1" and incorporated herein by reference.
 23      17.   The MEMORANDUM AGREEMENT binds EMPLOYER to the terms
 24   and conditions of the Master Labor Agreement between the United General
 2 5 Contractors Association, Inc. and the Southwest Regional Council of Carpenters
 26   and its affiliated Local Unions, United Brotherhood of Carpenters and Joiners of
 27   America, and the UNIONS, dated July 1, 2006, and any renewals or subsequent
 2 8 Master Labor Agreements, and the PLANS' agreements and any amendments,

                                                 4
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 5 of 12 Page ID #:5


  1 modifications, extensions, supplementations or renewals of the PLANS' agreements
  2   (collectively referred to as "AGREEMENTS"). The PLANS are third party
  3   beneficiaries of the MEMORANDUM AGREEMENT and Master Labor
  4 Agreements.
  5       18.   The AGREEMENTS require EMPLOYER to pay fringe benefit
  6 contributions at the rates set forth therein for every hour worked by employees
  7   performing services covered by the AGREEMENTS, and on account of all
  8   compensation paid to employees performing services covered by the
  9 AGREEMENTS.
 10       19.   The AGREEMENTS require EMPLOYER to make the fringe benefit
 11 contributions by way of Employers Monthly Reports ("REPORTS") to the PLANS
 12 at their place of business in Los Angeles, California, on or before the 25th day of
 13 each month following the month during which the hours for which contributions are
 14 due were worked or paid. Further, the AGREEMENTS specifically provide that the
 15 venue of an action to recover delinquent fringe benefit contributions shall be in the
 16 County of Los Angeles.
 17      20.    In acknowledging both that the regular and prompt payment of employer
 18 contributions is essential to the maintenance of the PLANS, and the extreme
 19 difficulty, if not impracticability, of fixing the actual expense and damage to the
 2 o PLANS when such monthly contributions are not paid when due, the

 21 AGREEMENTS provide that the amount of contractual damages to the PLANS
 22   resulting from a failure to pay contributions when due shall be presumed to be the
 23   sum of $30.00 per delinquency or 10 percent of the amount of the contributions due,
 2 4 whichever is greater. This amount shall become due and payable to the CSAC as
 2 5 liquidated damages in addition to the unpaid contributions or contributions paid

 26   late.
 27      21.    EMPLOYER engaged workers who performed services covered by the
 2 8 AGREEMENTS and who performed labor on works of construction within the

                                                5
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 6 of 12 Page ID #:6


  1 jurisdiction of the AGREEMENTS undertaken by EMPLOYER during the term of
  2   the AGREEMENTS.
  3         22.   EMPLOYER has failed to pay the fringe benefit contributions in the
  4 manner prescribed by the AGREEMENTS, and there is now due and owing the
  5 PLANS from EMPLOYER the amounts set forth in Exhibit "2".
  6         23.   The AGREEMENTS require EMPLOYER to pay for the expense of
  7   auditing EMPLOYER business records if an audit by the PLANS indicates that
  8 EMPLOYER failed to report and pay all contributions.

  9         24.   As a result of the failure to pay fringe benefit contributions in the manner
 1 o prescribed by the AGREEMENTS, EMPLOYER is liable for interest on the unpaid

 11 contributions from the first of the month following the date due, at the rate
 12 prescribed by the AGREEMENTS.
 13         25.   As a result of the failure to pay fringe benefit contributions in the manner
 14 prescribed by the AGREEMENTS, EMPLOYER is liable for an amount equal to the
 15 greater of interest on the unpaid contributions as prescribed by section 6621 of the
 16 Internal Revenue Code of 1954, 26 U.S.C. §6621, or liquidated damages provided
 17 for under the AGREEMENTS.
 18         26.   It has been necessary for PLAINTIFFS to engage counsel to bring this
 19 action to recover the delinquent fringe benefit contributions. Pursuant to the
 20 AGREEMENTS and section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2),
 21   EMPLOYER is liable for reasonable attorneys' fees incurred in litigating this
 22   matter.
 23         27.   The PLANS have complied with all conditions precedent.
 24         28.   CSAC has, concurrently with the filing of this complaint, served a copy of
 25   same upon the Secretary of Labor and Secretary of the Treasury.
 26 Ill

 27   Ill
 28   Ill
                                                   6
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 7 of 12 Page ID #:7


  1                            SECOND CLAIM FOR RELIEF
  2                   (INJUNCTIVE RELIEF AS TO SOUTH COAST
  3                    CONCRETE, INC., a dissolved corporation; and
  4                   DANIEL JOSEPH HOWES, aka DAN HOWES,
  5                      an individual; and DOES 1 THROUGH 10)
  6      29.    PLAINTIFFS reallege and incorporate herein by reference each and every
  7 allegation contained in paragraphs 1 through 28 of their First Claim for Relief and
  8 allege for a Third Claim for Relief as to EMPLOYER and INDIVIDUAL
  9 SHAREHOLDER for injunctive relief.
 1o      30.    ERISA section 502(a) provides in part: "A civil action may be brought ...
 11 (3) by a participant, beneficiary, or fiduciary (A) to enjoin any act or practice which
 12 violates any provision of this title or the terms of the plan.... "
 13      31.    Additionally, section 515 ofERISA (29 U.S.C. § 1145), as amended
 14 provides "Every employer who is obligated to make contributions to a
 15 multiemployer plan under the terms of the plan or under the terms of a collectively
 16 bargained agreement shall, to the extent not inconsistent with law, make such
 17   contributions in accordance with the terms and conditions of such plan or such
 18   agreement."
 19      32.    EMPLOYER and INDIVIDUAL SHAREHOLDER have submitted
 2 o Employers Monthly Reports ("REPORTS") to the PLANS late and/or without full
 21   contributions for work performed during the period January 2017 through July
 2 2 2017, November 2017 through March 2018.

 23      33.    EMPLOYER and INDIVIDUAL SHAREHOLDER have failed to submit
 2 4 REPORTS or remit contributions to the PLANS for the period of April 20 18
 2 5 through present, and may fail to furnish REPORTS or remit contributions to the
 2 6 PLANS for subsequent months.
 27      34.   As a result of EMPLOYER'S and INDIVIDUAL SHAREHOLDER'S
 2 8 failure to submit reports and/or pay contributions on the dates on which

                                                 7
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 8 of 12 Page ID #:8


     1   contributions were due, EMPLOYER and INDIVIDUAL SHAREHOLDER may
     2 have become indebted to the PLANS for contributions, liquidated damages, and
     3   interest.
     4      35.      PLAINTIFFS timely notified EMPLOYER by letter of each delinquency
     5 and of the assessment of each delinquency, and repeatedly demanded payment of
     6 the delinquencies. To date, EMPLOYER has failed to pay the delinquencies owed

     7 to the PLANS.
     8      36.      EMPLOYER'S and INDIVIDUAL SHAREHOLDER'S failure to
     9 promptly pay delinquencies to the PLANS on the dates on which such contributions
 10 were due is a violation of the AGREEMENTS.
 11         37.      EMPLOYER'S and INDIVIDUAL SHAREHOLDER'S delinquencies to
 12      PLAINTIFFS have occurred from January 2017 and are continuing.
 13         38.      EMPLOYER and INDIVIDUAL SHAREHOLDER will continue to refuse
 14 to submit reports and/or fail to pay contributions to the PLANS and thereby create
 15 future unpaid delinquencies during the remaining terms of the AGREEMENTS.
 16 Unless EMPLOYER is enjoined from failing to make its contributions and
 17 restrained from incurring delinquencies, the PLANS will suffer irreparable injury
 18 for which there is no adequate remedy at law since, among other things, the PLANS
 19 will be required to bring a multiplicity of actions at law to recover the missing
 2   o   reports and/or the delinquencies as they occur, to the PLANS' great expense and
 21 hardship. Further, unless EMPLOYER is so enjoined, based on experiences with
 22      other similarly situated employers, the PLANS have little prospect of ever collecting
 2 3 on the additional delinquencies incurred, as such employers frequently petition for

 2 4 bankruptcy, dissolve or otherwise cease doing business as a result of the financial
 25      difficulties involved in their delinquencies, and the PLANS are unable thereafter to
 26      collect delinquencies thus owing.
 27 ///
 28 ///

                                                   8
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 9 of 12 Page ID #:9


  1                              THIRD CLAIM FOR RELIEF
  2              (SPECIFIC PERFORMANCE TO CONDUCT AN AUDIT
  3               AS TO SOUTH COAST CONCRETE, INC., a dissolved
  4                     corporation; and DANIEL JOSEPH HOWES,
  5                            aka DAN HOWES, an individual;
  6                              and DOES 1 THROUGH 10)
  7      39.    PLAINTIFFS reallege and incorporate herein by reference each and every
  8 allegation contained in paragraphs 2 through 3 8 of its First and Second Claims for
  9 Relief and allege for a Third Claim for Relief as EMPLOYER and INDIVIDUAL
 1 o SHAREHOLDER, for Specific Performance to conduct an audit.

 11      40.    This action for specific performance arises and jurisdiction of the court is
 12 founded on section 301 of the Labor-Management Relations Act of 1947 (LMRA")
 13 (29 U.S.C. §185A) and section 502 ofthe Employee Retirement Income Security
 14 Act of 1974 ("ERISA"), as amended (29 U.S.C.A §1132).
 15      41.    The AGREEMENTS require EMPLOYER and INDIVIDUAL
 16 SHAREHOLDER to permit the PLANS to audit and copy all EMPLOYER's and
 17 INDIVIDUAL SHAREHOLDER's records to determine whether the EMPLOYER
 18 and INDIVIDUAL SHAREHOLDER have made the appropriate contributions to
 19 the PLANS.
 2o      42.    The AGREEMENTS provide that the PLANS have the specific authority
 21 to examine EMPLOYER's and INDIVIDUAL SHAREHOLDER'S job cost records,
 22   general check registers and check stubs, bank statements and canceled checks,
 23   general ledgers, cash disbursements ledgers, worker compensation insurance
 2 4 reports, financial statements, corporate income tax returns, employee time cards,
 25   payroll journals, individual earnings records of all employees, forms W-2, 1099 and
 26   1096 remitted to the U.S. Government, California quarterly state tax returns
 27   (DE-3's), health and welfare and pension reports for all other trades, cash receipts'
 2 8 journal, copies of all contracts and all material invoices.

                                                 9
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 10 of 12 Page ID #:10


   1      43.     The PLANS have required access to EMPLOYER's and INDIVIDUAL
   2 SHAREHOLDER's business records for the purpose of conducting an audit.
   3      44.     EMPLOYER and INDIVIDUAL SHAREHOLDER have failed and/or
   4 refuses to allow the PLANS to complete such an audit.
   5      WHEREFORE, PLAINTIFFS pray for judgment as follows:
   6                    FOR PLAINTIFFS' FIRST CLAIM FOR RELIEF
   7               (DAMAGES FOR FAILURE TO PAY FRINGE BENEFIT
   8                       CONTRIBUTIONS AS TO SOUTH COAST
   9                CONCRETE, INC., a dissolved corporation; and DANIEL
  1o            JOSEPH HOWES, aka DAN HOWES, an individual shareholder;
  11                                AND DOES 1 THROUGH 10)
  12      1.     For unpaid contributions in the sum of $12,312.73;
  13      2.     For interest and liquidated damages, as provided in the AGREEMENTS;
  14      3.     For audit costs;
  15      4.     For a statutory amount equal to the greater of the interest on unpaid
  16 contributions which were owing as of the time of the filing of the complaint herein
  17   (at the rate prescribed by law), or liquidated damages as provided in the
  18 AGREEMENTS, in an amount to be determined.
  19                  FOR PLAINTIFFS' SECOND CLAIM FOR RELIEF
  2o                     (INJUNCTIVE RELIEF AS TO SOUTH COAST
  21                       CONCRETE, INC., a dissolved corporation;
  22                  and DANIEL JOSEPH HOWES, aka DAN HOWES,
  23                        an individual; and DOES 1 THROUGH 10)
  24      1.      For issuance of both preliminary and permanent injunctions restraining
  25   and enjoining EMPLOYER and INDIVIDUAL SHAREHOLDER, for so long as
  2 6 EMPLOYER and INDIVIDUAL SHAREHOLDER remain bound to make any
  27   payments or contributions to the PLANS, from failing to deliver or cause to be
  2 8 delivered to PLAINTIFFS, no later than the 25th day of the month:

                                                  10
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 11 of 12 Page ID #:11


   1                a. A complete, truthful, and accurate Employer's Monthly Report to
   2                Trustees covering all employees of EMPLOYER and INDIVIDUAL
   3                SHAREHOLDER employed during the previous month under the
   4                AGREEMENTS;
   5                b. A declaration from a responsible employee of EMPLOYER and
   6                INDIVIDUAL SHAREHOLDER attesting from his or her personal
   7                knowledge under pain and penalties of perjury to the completeness,
   8                truthfulness, and accuracy for the Monthly Report; and

   9                c. Check for the full amount owing on the Monthly Report.
  10       2.     For payment of the Employers Monthly Reports to Trustees for the
  11    months of April 2018 through present, and so long as EMPLOYER and

  12    INDIVIDUAL SHAREHOLDER remains bound to make any payments of
  13    contributions to the PLANS.
  14                  FOR PLAINTIFFS' THIRD CLAIM FOR RELIEF
  15             (SPECIFIC PERFORMANCE TO CONDUCT AN AUDIT AS
  16            TO SOUTH COAST CONCRETE, INC., a dissolved corporation;
  17                 and DANIEL JOSEPH HOWES, aka DAN HOWES,
  18                      an individual; and DOES 1 THROUGH 10)
  19       1.     That EMPLOYER and INDIVIDUAL SHAREHOLDER be compelled
  20    to forthwith submit to completion of an audit of EMPLOYER and INDIVIDUAL
  21    SHAREHOLDER's business records covering the period from November 1, 2014
  22    through the present by the PLANS' auditors at the premises of EMPLOYER and
  23    INDIVIDUAL SHAREHOLDER during business hours, at a reasonable time or
  24    times, and to allow the auditors to examine and copy the following books, records,
  25    papers, documents and reports of EMPLOYER and INDIVIDUAL
  26    SHAREHOLDER: all job cost records, general check register and check stubs,
  27    bank statements and canceled checks, general ledgers, worker compensation
  28    insurance reports, financial statements, cash disbursements ledgers, corporate

                                                11
Case 2:19-cv-02044-DMG-MAA Document 1 Filed 03/19/19 Page 12 of 12 Page ID #:12


   1    income tax returns, employee time cards, payroll journals, individual earnings
   2    records of all employees, forms W-2, 1099 and 1096 remitted to the U.S.
   3    Government, California quarterly state tax returns (DE-3's), health and welfare and
   4    pension report for all other trades, cash receipts' journal, copies of all contracts,
   5    and all material invoices;
   6                AS TO ALL OF PLAINTIFFS' CLAIMS FOR RELIEF:
   7       1.     For reasonable attorneys' fees;

   8       2.     For costs of this action;
   9       3.     For further contributions according to proof; and

  10       4.     For such other and further relief as the court deems
  11    proper.
  12
  13    Dated: March _[, 2019                    DeCARLO & SHANLEY,
                                                 a Professional Corporation
  14
  15                                             By: ~s~~~~~~~---------

  16                                             Attorn
                                                 CARP TERS S THWEST
  17                                             ADMINISTRATIVE CORPORATION
                                                 and BOARD OF TRUSTEES FOR THE
  18                                             CARPENTERS SOUTHWEST TRUSTS

  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    12
